COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER ON MOTIONS
Cause number:            01-14-00361-CR
Style:                   Blake Anthony Monakino v. The State of Texas
Date motions filed*:     June 14 and 15, 2016
Type of motions:         Letter-Motions to Remand and to Withdraw Appellate Attorney
Party filing motions:    Pro Se Appellant
Document to be filed:    N/A

Is appeal accelerated?      No.

Ordered that motions are:
       Granted
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Because appellant is represented by counsel, his pro se letter-motions to remand to the
       trial court for time served, filed on June 14, 2016, and to withdraw his appellate
       attorney, filed on June 15, 2016, are DISMISSED as moot. See Scheanette v. State,
       144 S.W.3d 503, 505 n.2 (Tex. Crim. App. 2004) (no entitlement to hybrid
       representation). Appellant is directed to communicate directly with his counsel,
       Melissa Martin.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually

Date: June 28, 2016




November 7, 2008 Revision